Citation Nr: 1541270	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether disability compensation benefits were correctly terminated during the period from December [redacted], 2001, to April [redacted], 2004, due to fugitive felon status.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that terminated the Veteran's disability benefits from December [redacted], 2001, to April [redacted], 2004, because he was a fugitive felon wanted by the Alameda County Sherriff's Office due to an outstanding warrant for obstruction of justice that was issued on May [redacted], 1999, and invalidated on April [redacted], 2004.  The case is currently under the jurisdiction of the RO in Indianapolis, Indiana.

In a July 2010, decision, the Board determined that disability compensation benefits were correctly terminated from December [redacted], 2001, to April [redacted], 2004, due to the Veteran's fugitive felon status, and denied the appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2011 Order, the Court remand the claim to the Board for readjudication in accordance with a March 2011 Joint Motion for Remand.

In December 2011 and June 2013, the Board remanded the claim for further development, and that development has now been accomplished to the extent possible.  The Board notes that with respect to the Joint Motion's specific requests that further clarification was needed with respect to the nature of the Veteran's conviction, probation, or other matters leading to the issuance of the warrant and its recall, whether that matter involved a felony under California law, and the effect of the invalidation of the warrant and its effective date, the development undertaken substantially responded to all of those items, especially give the prevailing law cited more fully in the Board's decision below.

Finally, the Board notes that in its last remand, the Board remanded additional issues for the issuance of a statement of the case, which the RO accomplished in October 2013.  However, since there is no indication in the record that the Veteran filed a timely substantive appeal following issuance of the statement of the case, the Board finds that no further action on those issues is warranted.




FINDINGS OF FACT

1.  On May [redacted], 1999, a warrant for the Veteran's arrest was served by the Sherriff's Office in Alameda County, California.  The basis for the warrant was obstruction of justice and additional documentation more particularly reflects that it was issued with respect to a felony drug charge that the Veteran was subsequently able to reduce to a misdemeanor. 

2.  The evidence of record establishes that Veteran was a fugitive felon from May [redacted], 1999, to April [redacted], 2004, at which time the outstanding warrant against him was invalidated by the Sheriff's Office in Alameda County, California.  

3.  On December [redacted], 2001, the law was changed to prohibit the payment of VA benefits to fugitive felons. 
 
4.  Prior to being notified by VA in December 2005, the Veteran was aware of the felony arrest warrant from Alameda County, or otherwise aware that he was being sought for prosecution for a felony in that jurisdiction.


CONCLUSION OF LAW

The Veteran is considered to have been a fugitive felon for VA compensation purposes and payment of benefits was prohibited as a matter of law by reason of an outstanding felony warrant from December [redacted], 2001, until April [redacted], 2004.  38 U.S.C.A. §§ 501, 5103(a), 5103A, 5313B (West 2014); 38 C.F.R. § 3.665(n) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective December [redacted], 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976.  That act provides that a Veteran eligible for compensation benefits may not be paid benefits for any period during which he is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or (B) violating a condition of probation or parole imposed for commission of a felony under federal or state law.  38 U.S.C.A. § 5313B (West 2015); 38 C.F.R. § 3.665(n)(2) (2015). 

While fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding. 

The fact that a warrant has been dismissed, recalled, invalidated, quashed, annulled, set aside, or otherwise cleared does not mean that no action is required on the fugitive referral, unless it has been established that the warrant was cleared effective on or before the date the beneficiary went into fugitive status.  VA ADJUDICATION AND PROCEDURES MANUAL REWRITE (M21-1MR), pt. X, ch. 16.2.  

In most cases in which a warrant is dismissed, recalled, invalidated, or quashed, there was still a valid warrant through the date the warrant was cleared.  VA benefits are subject to adjustment from the warrant date, or effective date of the law, until the recall/dismissal/invalidation/quash date.  VA ADJUDICATION AND PROCEDURES MANUAL REWRITE (M21-1MR), pt. X, ch. 16.2.  

In sum, clearing , recalling, or quashing the warrant will not suffice unless that occurred prior to the VA having recognized the Veteran as a fugitive felon; the Veteran will still have been a fugitive felon for that period before the warrant was quashed, and beginning when the warrant was issued.  Therefore, an effort would have to be made to have a court order that the warrant is "nunc pro tunc" effective December [redacted], 2001.  The term nunc pro tunc means "now for then," and is essentially a statement by the court that the warrant is effectively quashed starting on December [redacted], 2001, the commencement date of VA's fugitive felon program.  The same result can be gained by having the court rule that the warrant was quashed "ab initio" which means that it was quashed "from the start."  VA ADJUDICATION AND PROCEDURES MANUAL REWRITE (M21-1MR), pt. X, ch. 16.2.  

According to information obtained from the Alameda County Sheriff's Office, a warrant was issued against the Veteran on May [redacted], 1999.  The offense noted was obstruction of justice. 

VA was advised by law enforcement authorities that the Veteran had been identified as a fugitive felon because he was the subject of an open warrant.  In a December 2005 letter, the RO informed the Veteran that the law prohibited payment of any benefits to fugitive felons.  The Veteran was notified that VA had to terminate benefits on either the date of the warrant or on the date of the law which prohibited such payments, whichever was later.  In this case, the Veteran's benefits were terminated effective December [redacted], 2001, which was the effective date of the law. 

Before the RO took action to terminate the Veteran's benefits, in December 2005, he was given 60 days to provide evidence that the warrant had been cleared.  The RO explained what action would be required from the Veteran to clear the record and prevent the termination of payment of VA benefits. 

In the August 2006 notice of disagreement and subsequent correspondence and August 2009 testimony before the Board, the Veteran argued that he was entitled to full restoration of his disability benefits on the grounds that the arrest warrant had been issued in error.  Specifically, he asserted that he had already been charged with a misdemeanor in May [redacted], 1998, for which he had served 169 days in prison.  He stated that he could not be charged twice for the same offense and maintained that the Alameda County Sheriff's Office had made a mistake in issuing another warrant for his arrest in May 1999. 

The RO contacted the Alameda County Sherriff's Department to clarify the status of the Veteran's warrant and was informed that the warrant had been in force from May [redacted], 1999, to April [redacted], 2004, when it was declared invalid.  The RO received that information from the Alameda County Sherriff's Department through phone calls and documents, which are of record in the claims file.  Also of record are statements from the Veteran dated in 2003 asserting that the May 1999 warrant should not have appeared on record because it had been a mistake and that he intended to resolve the matter before his vocational rehabilitation program started in September 2003. 

The Board has considered the Veteran's statements that the May 1999 warrant for obstruction of justice had been issued in error.  Nevertheless, the Board finds that the evidence clearly shows that the Veteran met the definition of a fugitive felon from May [redacted], 1999, until the warrant against him was cleared on April [redacted], 2004, a period which includes the time after the pertinent change in the law on December [redacted], 2001. 

The record is negative for any objective information showing that the warrant was cleared back to the date of its inception.  To the contrary, the information the RO received from the Alameda County Sherriff's Office expressly confirmed that the warrant was in force from May [redacted], 1999, to April [redacted], 2004. 

Moreover, pursuant to the Board's most recent remand, additional court records from Alameda County show that the warrant in question was issued for a charge of possession of a controlled substance, and that in 2013, the charge was reduced from a felony to a misdemeanor.  The fact that the original charge did not result in a felony conviction is not pertinent to the disposition of this claim.  What is pertinent is the fact that the Veteran was aware that there was an outstanding warrant for his arrest during this period for the commission of a felony, and that within the 60 day notice of the VA intent to terminate benefits, the Veteran did not succeed in having the warrant's status changed to nunc pro tunc status or otherwise voided ab initio and thereby cannot dispute his fugitive felon status.  While the charge was subsequently reduced, the warrant was in effect for a charge which constituted a felony.  Therefore, it was a felony warrant and thus the Veteran was a fugitive felon.

In sum, the Board finds that the evidence of record confirms that the Veteran was a fugitive felon from May [redacted], 1999, when the warrant was issued, until the warrant against him was declared invalid on April [redacted], 2004.  Payment of VA benefits was prohibited as of the effective date of the change in law December [redacted], 2001, until clearance of the warrant.  In this case, application of the law to the facts is dispositive and the appeal must be denied because under the law there is no entitlement to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran is not entitled to receive payment of disability compensation benefits while he was a fugitive felon, and the applicable law precludes the relief sought. 

Furthermore, the provisions regarding notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  The preponderance of the evidence is against the Veteran's claim for restoration of his benefits, and that claim is denied.  38 U.S.C.A. § 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); Manning v. Principi, 16 Vet. App. 534 (2002).


ORDER

Termination of compensation benefits from December [redacted], 2001, to April [redacted], 2004, by reason of the Veteran's fugitive felon status was proper, and restoration of payment of those benefits is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


